DETAILED ACTION

Response to Amendment
The Response After Final Action filed 02/05/2021 has been entered.  Claims 1, 2, 4, 8, 9, and 11 have been amended.  Claims 1-14 are pending.

Response to Arguments
Applicant’s claim amendments and arguments, see Remarks, filed 02/05/2021, with respect to claims 1, 3, and 5-7 objected to for informalities, and claims 2, 4, and 8-14 rejected under 35 U.S.C. 112(b) as being indefinite have been fully considered and are persuasive.  The objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, p. 26-31, Fig. 8, and recited in independent claims 1 and 8, in particular comprising:
	d) applying an adjustment to the duration of video content buffered at the client device in dependence on the viewer importance parameter associated with the first segment;
	e) determining a maximum segment bit rate in dependence on the estimated network bitrate and the adjusted duration of content buffered at the client device (claim 1; similarly recited in claim 8).

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257.  The examiner can normally be reached on 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441